           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

MELISSA WOLFE                                                PLAINTIFF

V.                       No. 5:17-cv-245 -DPM

BASSAM ARAFA; MONTICELLO SEAFOOD
EATERY, INC.; WHITEHALL SEAFOOD, INC.;
WYNNE SEAFOOD & MORE, INC.; and
FORREST CITY SEAFOOD, INC.                              DEFENDANTS

                             JUDGMENT
     1. The Court lifts the stay against Monticello Seafood Eatery, Inc.,
and Whitehall Seafood, Inc. Wolfe's claims against those entities are
dismissed without prejudice.
     2.   Wolfe's claims against Wynne Seafood & More, Inc., and
Forrest City Seafood, Inc., are dismissed without prejudice.
     3. Wolfe notified Bassam Arafa about the 7 August 2019 trial on
damages, but Arafa did not appear. Based on all the evidence of record,
the Court enters Judgment for Melissa Wolfe against Bassam Arafa for
$15,300, which represents her unpaid overtime, plus liquidated
damages in an equal amount. The Court also awards Wolfe $23,242.50
in attorney's fees and $420 in costs. This Judgment shall bear interest at
1.94% per annum until paid in full.
D.P. Marshall Jr.
                 8
                 -




United States District Judge

       4vcrf?l




 -2-
